Citation Nr: 0028361	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-17 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office '(RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral leg 
condition.

3.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from RO decisions in 1997 and 1998 which collectively denied 
service connection for a bilateral knee disability, a 
bilateral leg disability, and a right hip disability.  

With regard to the bilateral knee issue, the Board notes that 
the RO has framed the issue as whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a bilateral knee disability.  The file shows 
the veteran timely appealed an RO decision which denied 
service connection for a bilateral knee disability; while 
such appeal was pending he failed to report for an April 1998 
hearing before an RO hearing officer; and the day following 
the scheduled hearing he submitted a written statement in 
which he said he wished to withdraw his appeal that was 
pending before the local VA hearing officer with regard to 
the issue of service connection for a bilateral knee 
condition, but that he wished to submit new evidence 
supporting service connection for a bilateral knee condition.  
The Board construes his statement as a request to hold the 
appeal in abeyance pending the consideration of additional 
evidence in support of his claim.  (The RO considered this 
statement as withdrawing the ongoing appeal for service 
connection and as an application to reopen the claim for 
service connection.)  Thus the Board finds there is no final 
decision on the issue of service connection for a bilateral 
knee disability, and the Board will review the issue on a de 
novo basis.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of 
plausible claims for service connection for a bilateral knee 
disability and a bilateral leg disability.

2  A right hip disability, including arthritis, was not 
present during service or for many years thereafter, and was 
not caused by any incident of service.


CONCLUSIONS OF LAW

1.  The claims for service connection for a bilateral knee 
disability and a bilateral leg disability are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A right hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from October 
1967 to May 1969.  He had service in Vietnam in the infantry, 
and his decorations show combat service.

The veteran's service medical records do not refer to a right 
knee condition, right hip condition, or problems with the 
legs.  The records show he was seen on April 4, 1968 (before 
Vietnam service) for left knee complaints which he said began 
8 days earlier when he fell off a truck.  He reported that he 
had had some effusion (swelling) after the injury that 
subsided until he had a PT test.  Examination showed full 
range of motion.  The impression was mild effusion of the 
suprapatellar pouch.  Later records are negative for a left 
knee condition.  On the medical history portion of the May 
1969 service separation examination, the veteran reported 
that he did not have arthritis, any bone, joint, or other 
abnormality, or a "trick" or locked knee.  The clinical 
evaluation portion of the service separation examination 
noted normal lower extremities and other musculo-skeletal 
system.

In June 1969, the veteran filed a compensation claim for a 
right thumb condition; he did not mention any of the 
currently claimed disorders.  

On an October 1969 VA examination, the veteran had no 
pertinent complaints.  

Medical records from Western Maine Family Health Center show 
treatment for various ailments starting in 1983, but there 
are no pertinent entries in the records until December 1993.  
In December 1993, the veteran was first seen for right knee 
pain.  He reported that that he injured the knee last spring 
and it had not gotten better.  It was reported that he 
probably had a small meniscal tear of the right knee.  He was 
referred to a doctor at Mt. Blue Orthopedic Surgeons.  

In December 1993, the veteran was seen at Mt. Blue Orthopedic 
Surgeons on referral for evaluation of right knee pain and 
instability.  He reported that that he injured the knee in a 
work injury in April 1993 when he stepped wrong.  He reported 
that he had a previous direct impact injury to both knees 
during training in the service in 1968.  X-rays showed mild 
degenerative joint disease of both knees and moderate 
degenerative joint disease of the right hip.  The impression 
was degenerative joint disease of the right hip and bilateral 
knees.  When the veteran was seen in February 1995, it was 
noted that he originally injured his right knee at work in 
April 1993 when he stepped wrong, and he now complained of 
increasing right hip pain.  The impression was right hip 
degenerative arthritis with increasing stiffness and pain now 
localized more in the hip joint itself.

In January 1997, the veteran filed a claim for service 
connection for bone spurs of the right hip from an injury to 
the knees during stateside training in the Army in 1968.  He 
said the only treatment he had received for this condition 
was at Mt. Blue Orthopedic Surgeons.

In a February 1997 statement, the veteran said he sustained 
trauma when he fell off a training device in service; his 
right knee ached after service; in the early 1990s he stepped 
off a curb and thought his knee gave out; and he then went to 
a doctor who could find no right knee problem, but that hip 
X-rays showed bone spurs.

Private medical records from August 1997 note right hip 
arthritis.

In October 1997 correspondence, the veteran reported that he 
injured both his knees when he fell from a truck in early 
April 1968 while training at Fort Lewis, Washington.  He said 
that he later served in Vietnam where he had to jump from as 
high as 20 feet from helicopters at landing zones.  He said 
that after service buying new pairs of shoes would stop pain 
in his right knee.  He said that he was told by a doctor that 
his arthritis of his knees could have happened as the result 
of the training injury in service, and that he would have 
trouble proving this because he did not have a medical 
history of treatment for the condition.  

In an April 1998 statement, the veteran asserted that his 
Vietnam combat service, particularly jumping from helicopters 
at landing zones, aggravated both his knees and right hip.  
He submitted copies of some citations for service medals 
(these do not refer to injuries).

In a December 1998 statement, Brian McGrory, M.D., noted the 
veteran was employed as a mill worker and his job involved 
climbing stairs and crawling in low spaces.  The veteran 
complained of progressive right hip, knee, thigh, and groin 
pain.  The veteran reported that he injured his knees in 
service while training at a base in Washington state, before 
going to Vietnam, and was treated without surgical 
management.  The veteran said he noted the onset of right 
thigh and groin discomfort several years ago that had 
progressed over time.  It was noted that X-rays of the hips 
from 1993, compared with those in 1997, showed progressive 
bilateral pistol grip deformities and loss of joint space.  
The assessment was progressive right hip pain and disability 
secondary to degenerative arthritis of the hip.  The examiner 
noted that the veteran asked whether the fall in Washington 
state could have caused his arthritis and, if not, whether 
his heavy activity jumping out of helicopters in Vietnam 
could have accelerated his arthritis.  The doctor said that 
the veteran's arthritis was likely secondary to pistol grip 
deformities and not to any injuries that he sustained.  The 
doctor added that the veteran's activity level was likely 
contributory to his arthritis and that both his active work 
style as well as his level of activity in Vietnam would 
contribute to the progression of his osteoarthritis.  A 
possible right hip replacement was discussed with the 
veteran.

A December 1999 VA examination noted that the veteran's file 
was reviewed and showed a left knee injury in service in 1968 
and an injury of the right knee as a civilian in 1993.  It 
was noted that in 1993 the veteran was diagnosed as having 
arthritis of the right hip and both knees.  Following current 
VA examination, the impressions were severe degenerative 
joint disease of the right hip and chondromalacia of the left 
patella.  The examiner commented that the veteran noted the 
onset of his difficulties in 1993 many years after service, 
and that the right knee was found to be normal with pain 
probably referred from the right hip.  The VA examiner said 
that the 1968 accident in service would have produced 
localized damage to the left patella, which was not now in 
evidence, not the diffuse chondromalacia now present.  The 
examining physician concluded that there was no justification 
for the assumption of Dr. McGrory that activity in service 
over a 2-year period contributed to the diffuse degenerative 
joint disease affecting the right hip or chondromalacia of 
the left knee.  

In January 2000, the veteran submitted a list of jobs he held 
at a paper mill, both before and after service.  He said the 
job change in 1983 was due to problems with his legs.

In a March 2000 statement, Dr. McGrory said that based on the 
veteran's evaluation before surgery, as well as surgical 
findings, it was "impossible" to say whether or not the 
degenerative arthritis in the hip occurred because of 
military service involving jumping from helicopters; but the 
doctor added that it was "certainly possible" that this was 
the case.

II.  Analysis

Service connection may be granted for a disability due to a 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a 
veteran served continuously for 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent within 
one year after the date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The veteran's claims present the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claims are well grounded, meaning plausible.  
If he has not presented evidence that his claims are well 
grounded, there is no duty on the part of the VA to assist 
him with his claims, and the claims must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
(The Board notes that regardless of whether or not the claims 
in the present case are well grounded, the RO has fully 
assisted the veteran in developing the claims.)  For his 
claims of service connection to be plausible or well 
grounded, they must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The Board notes that if a veteran engaged in combat and 
asserts that a disability is due to an injury or disease 
incurred in or aggravated in combat, his lay assertion, even 
in the absence of an official service record, generally will 
be sufficient to prove the service event.  38 U.S.C.A. 
§ 1154(b).  However, even in such combat situations, a well-
grounded claim for service connection requires medical 
evidence of a current disability and medical evidence linking 
the current disability with service.  If a combat-related 
claim is well grounded, it will be denied if the 
preponderance of the evidence is against the elements of 
medical diagnosis and medical linkage.  Id.; Kessel v. West, 
13 Vet.App. 9 (1999).

A.  Bilateral knee disability

During the veteran's 1967-1969 active duty, he was seen once 
in 1968 (before Vietnam service) for mild left knee effusion 
after reportedly falling off a truck.  The service records 
show no later left knee problems, do not show any right knee 
problems, and note the lower extremities were normal at the 
1969 service separation examination.  The service records do 
not show a chronic disability of either knee, and there is no 
evidence of arthritis within the presumptive year after 
service.  There is no post-service medical evidence of a 
problem with either knee until late 1993, at which time the 
veteran reported he injured his right knee at work earlier in 
the year, and X-rays showed arthritis of both knees.  The 
veteran now asserts that he injured both knees when he fell 
in service in 1968, and that combat duties in Vietnam, 
particulary jumping from helicopters at landing zones, 
involved repetitive knee trauma.  He maintains that such 
service events resulted in current problems with both knees.

As noted, even when a condition is claimed to be due to 
combat injury, a well-grounded claim for service connection 
requires medical evidence of a current disability and medical 
evidnece linking the current disability to service.  Dr. 
McGrory's 1998 and 2000 statements offer opinions as to 
causation for right hip arthritis but do not provide such an 
opinion as to current problems with the knees.  The 1999 VA 
examination contains an opinion against a link between 
service and knee problems.  The veteran has submitted no 
medical evidence to link current bilateral knee problems with 
his service.  In the absence of competent medical evidence of 
causation, the claim for service connection for a bilateral 
knee disability must be denied as not well grounded.  
38 U.S.C.A. § 5107(a).

B.  Bilateral leg disability

It is unclear what particular "leg" disability (to the 
exclusion of knee and hip problems) the veteran is claiming 
for service connection.  In any event, service and post-
service records do not contain a medical diagnosis of a 
disability of either leg, nor is there medical evidence 
linking any current leg disability with service.  In the 
absence of such competent medical evidence, this service 
connection claim must be denied as not well grounded.  
38 U.S.C.A. § 5107(a).

C.  Right hip disability

In light of Dr. McGrory's statements, the claim for service 
connection for a right hip condition is well grounded 
(plausible).  The RO has fulfilled its obligation to assist 
the veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).

Service medical records from the veteran's 1967-1969 active 
duty show no right hip disorder, and there is no evidence of 
right hip arthritis within the presumptive year after 
service.  A right hip disability, arthritis, is first shown 
in 1993, many years after service.  Treatment for the problem 
has continued since 1993, and the veteran apparently recently 
had surgery on the hip.  The veteran asserts that his right 
hip arthritis is due to combat duties, particularly 
repetitive jumping from helicopters at landing zones in 
Vietnam.

In his 1998 statement, Dr. McGrory opined that the veteran's 
active work style (in a paper mill) and his level of activity 
in Vietnam (reported as jumping out of helicopters) would 
both have contributed to the progression of his 
osteoarthritis of the right hip.  This statement seems to at 
least partly attribute the veteran's current right hip 
arthritis to his service.  However, it does not appear that 
Dr. McGrory reviewed all of the veteran's historical records, 
and such lessens the persuasive value of his opinion.  Cahall 
v. Brown, 7 Vet. App. 232 (1994).  Furthermore, the doctor's 
statement implies that there was right hip arthritis even 
before the veteran performed combat duties (otherwise there 
could be no "progression" of the condition), but there is no 
evidence of this.  In his 2000 statement, Dr. McGrory said 
that it was "impossible" to say that the veteran's hip 
arthritis occurred because of jumping from helicopters in 
service, but that this was "certainly possible."  This 
statement on possibility is self-contradictory and does 
nothing to advance the veteran's claim.  

On the other hand, in 1999 a VA examiner reviewed the 
veteran's entire record including the opinion of Dr. McGrory, 
and concluded that the veteran's right hip arthritis, which 
first appeared many years after service, was unrelated to his 
service duties.  The VA doctor's opinion is based on 
historical records, and is unambiguous and well reasoned; the 
Board finds it far more probative than the opinions of the 
private doctor.  

The weight of the credible evidence establishes that the 
veteran's current right hip disability (including arthritis) 
began many years after service and was not caused by any 
incident of service.  The Board concludes that a right hip 
disability was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for a right hip condition, the benefit-of-
the-doubt doctrine is not applicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral leg disability is denied.

Service connection for a right hip disability is denied.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 

